 
Exhibit 10.4

 
ENTERTAINMENT DISTRIBUTION COMPANY, INC.






December 27, 2007



 
Mr. Thomas Costabile
158 Brownstone Court
Old Tappan, NJ 07675


Dear Tom:


Reference is hereby made to that certain Letter Agreement dated May 9, 2005
between you, Glenayre Electronics, Inc. and Entertainment Distribution Company,
LLC (the “Employment Letter”) pursuant to which you were employed as an
executive officer of Entertainment Distribution Company, LLC (the
“Company”).  This letter shall serve as a supplement to the Employment Letter
for purposes of confirming the agreements set forth herein.


 
1.
Duties.  Pursuant to the Employment Letter, you were engaged as Executive Vice
President and Chief Operating Officer of the Company.  Effective November 5,
2007, you were appointed to the additional position of President of the Company
and will continue in your current position as Chief Operating Officer.



 
2.
Stay Bonus.  In addition to the compensation set forth in the Employment Letter,
you will be entitled to a “stay bonus” in an amount equal to $100,000, payable
in a lump sum, if you remain employed by the Company through November 1, 2008
or, in the event a Change in Control (as defined below) occurs prior to
November 1, 2008, you remain employed by the Company or any successor to the
Company following such Change in Control, through the 90 day anniversary of any
such Change in Control.  If earned, the Company will pay you the stay bonus
within two days after November 1, 2008.



“Change in Control” means any of the following: (a) the acquisition, directly or
indirectly after the date of this letter agreement, in one or a series of
transactions, of 25% or more of the common stock of Entertainment Distribution
Company, Inc. (“EDCI”) by any “person” as that term is defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended; (b) the
consummation of a merger, consolidation, share exchange or similar transaction
of EDCI or the Company with any other corporation, entity or group, as a result
of which the holders of the voting capital stock of EDCI or the Company
immediately prior to such merger, consolidation, share exchange or similar
transaction, as a group, would receive less than 50% of the voting capital stock
of the surviving or resulting corporationor entity; (c) the consummation of an
agreement providing for the sale or transfer (other than a security for
obligations of EDCI or the Company) of

 


--------------------------------------------------------------------------------



substantially all the operating assets of EDCI or substantially all of the
assets of the Company; (d) individuals who, as of the date hereof, constitute
the Board of Directors of EDCI (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of EDCI; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by EDCI’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of EDCI or pursuant to a negotiated
settlement with any such Person to avoid the threat of any such contest or
solicitation.


 
3.
Continuation of Employment Letter.  Except as modified by this supplemental
letter, the Employment Letter shall continue in full force and effect in
accordance with its terms.



If the foregoing is acceptable to you, please sign where provided below.


 

 
ENTERTAINMENT DISTRIBUTION COMPANY LLC
       
 
By:
/s/ Jordan Copland       
Title:
 Interim CEO  


ENTERTAINMENT DISTRIBUTION COMPANY, INC.
       
 
By:
/s/ Clarke Bailey       
Title:
 Chairman  

 

 
AGREED:
 
/s/ Thomas Costabile                        
THOMAS COSTABILE
 
 
 

--------------------------------------------------------------------------------
